REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record, Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okoum (Synthesis of a Fluorophore with Improved Optical Brightness, International Journal of Organic Chemistry, 2013, 3, 256-261), because the prior art do not tech or fairly suggest a 
    PNG
    media_image1.png
    110
    158
    media_image1.png
    Greyscale
group attached to the triazine rings in claimed formula (CXX). Furthermore the prior art do not teach or fairly suggest the claimed compounds of formula (I) substituted by distyrylbiphenyl moiety of formula (CXXX).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMINA S KHAN/Primary Examiner, Art Unit 1761